DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/13/22.
Claims 1-16 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/26/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.

Response to Arguments


Applicant's arguments filed 12/30/21 with respect to claims 1-16 have been considered but are not persuasive.

	Applicant argued in page 8 that Tourapis is silent about generating a slice for spatial random access. Examiner disagree on this because to support for this limitation under 112 (a) applicant pointed in page 7 on 12/30/21 response that Fig. 21 and para 322 of their specification supports this feature. Tourapis Fig. 12 and Fig. 13 as well as Chou Fig. 27 shows claimed feature. Applicant argument is not commensurate with their claim language.

	All other arguments are not related to claim language. For example applicant argued in page 11 that Vosoughi fails to disclose generating a refined slice from the claimed features such as partitioning, merging, and splitting. Examiner disagree on this because refined slice is not claimed in independent claims. However Tourapis [0133] Iterative segmentation refinement: Note that segmentation S0 associates respective points with the plane Π(i) that best preserves the geometry of its neighborhood (e.g. the neighborhood of the segment). In some circumstances, segmentation S0 may generate too many small connected components with irregular boundaries, which may result in poor compression performance. In order to avoid such issues, the following iterative segmentation refinement procedure may be applied. Same algorithm is applicable for merging because Tourapis [0333] when a patch generates many unnecessary pixels, it can be separated into more than one patch to reduce the total number of unnecessary 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. Pub. No. 20200314435 A1), in view of Chou (U.S. Pub. No. 20170347122 A1), further in view of Vosoughi (U.S. Pub. No. 20210067805 A1).

Regarding to claim 1, 7, 13 and 16:

1. Tourapis teach a method for transmitting point cloud data by an apparatus, the method comprising: (Tourapis Fig. 2A-2B [0096] an encoder may be used to generate 
partitioning point cloud (Tourapis [0129] Letting point cloud PC be the input point cloud to be partitioned into patches and {P(0), P(1) . . . , P(N−1)} be the positions of points of point cloud PC) data based on slices; (Tourapis FIG. 7B [0485] the above information could also be defined for sub-frames, e.g. slices, group of coding tree units (CTUs) or macroblocks, tiles, or groups of slices or tiles)
merging a first slice of the slices with an adjacent slice when a number of points in the first slice is less than a minimum number of points (Tourapis [0333] when a patch generates many unnecessary pixels, it can be separated into more than one patch to reduce the total number of unnecessary pixels. The decision of separating the patches could be based on the number of redundant points introduced by keeping a partition as merged, by the distortion such points could introduce, or based on other conditions that may be specified by a system or user, including rate distortion criteria)
encoding the slices (Tourapis [0282] the symbol probabilities used during the arithmetic encoding could be initialized by using values explicitly signaled in the bit stream by the encoder in order to improve compression efficiency. Such information could be signaled at frame, slice, row(s) of blocks, or block level, or using a non-fixed interval. Tourapis [0112] FIG. 2A illustrates components of an encoder for encoding intra point cloud frames)
transmitting a bitstream including the slices (Tourapis [0282] the symbol probabilities used during the arithmetic encoding could be initialized by using values explicitly signaled in the bit stream by the encoder in order to improve compression and signaling information for the point cloud data. (Tourapis [0110] FIG. 1 the captured point cloud 110 may be provided to encoder 104, wherein encoder 104 generates a compressed version of the point cloud (compressed attribute information 112) that is transmitted via network 114 to decoder 116. In some embodiments, a compressed version of the point cloud, such as compressed attribute information 112, may be included in a common compressed point cloud that also includes compressed spatial information for the points of the point cloud or, in some embodiments, compressed spatial information and compressed attribute information may be communicated as separate sets of data)

Tourapis do not explicitly teach partitioning point cloud data into slices based on a uniform square partitioning for a spatial random access of the point cloud data; splitting a second slice of the slices when the number of points in the second slice is greater than a maximum number of points; wherein the adjacent slice is one of a top slice of the slice of the first slice, a bottom slice of the first slice, a left slice of the first slice, or a right slice of the first slice;

However Chou teach partitioning point cloud data into slices based on a uniform square partitioning for a spatial random access of the point cloud data; (Chou Fig. 27a - 27b [0341] For example, for spatial location scalability (spatial random access scalability), the encoder separates a set of values into multiple partitions, where each of 
wherein the adjacent slice is one of a top slice of the slice of the first slice, (Chou [0085] FIG. 4a a point cloud frame can be organized into multiple tiles of the same size or different sizes. The content of a point cloud frame or tile can be further organized as blocks or other sets of sample values) a bottom slice of the first slice, a left slice of the first slice, or a right slice of the first slice; (Chou [0127] if a unit cube is sliced into two pieces through a planar cut, the area of the cross-section is between 0 and √{square root over (2)}, with a cross-sectional area of 1 being the most common. For an L-level decomposition with 2.sup.3L voxels (points), a slice of the voxel space parallel to one of the external faces encompasses 2.sup.2L voxels (points). The number of occupied voxels N.sub.v in a surface crossing the entire voxel space is assumed to be proportional to this number: N.sub.v=β×2.sup.2L.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tourapis, further incorporating Chou in video/camera technology. One would be motivated to do so, to incorporate partitioning point cloud data into slices based on a uniform square partitioning for a spatial random access of the point cloud data. This functionality will improve coding efficiency.

splitting a second slice of the slices when the number of points in the second slice is greater than a maximum number of points; 

However Vosoughi teach splitting a second slice of the slices when the number of points in the second slice is greater than a maximum number of points; (Vosoughi [0105] compute the distortion D(ω) as the average distance of uncoded points from the surface T(ω), use early termination to stop splitting if the number of points included in a cuboid drops below a certain threshold, and/or favor splits that generate cuboids with larger point densities)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tourapis, further incorporating Chou and Vosoughi in video/camera technology. One would be motivated to do so, to incorporate splitting a second slice of the slices when the number of points in the second slice is greater than a maximum number of points. This functionality will improve efficiency.

Regarding to claim 6 and 12:

6. Tourapis teach the method of claim 1, wherein the signaling information includes (Tourapis [0104] multiple parallel projections of the point cloud may be encoded, wherein the multiple projections are known by or signaled to a decoder) information representing a method of the partitioning the point cloud data. (Tourapis [0128] a segmentation process comprises: [0129] Letting point cloud PC be the input point cloud to be partitioned into patches and {P(0), P(1) . . . , P(N−1)} be the positions of points of point cloud PC)

Regarding to claim 14:

14. Tourapis teach the apparatus of claim 13, wherein each slice includes point cloud data that is partitioned based on a process of partitioning point cloud data and refined based on a process of refining point cloud data. (Tourapis [0133] Iterative segmentation refinement: Note that segmentation S0 associates respective points with the plane Π(i) that best preserves the geometry of its neighborhood (e.g. the neighborhood of the segment). In some circumstances, segmentation S0 may generate too many small connected components with irregular boundaries, which may result in poor compression performance. In order to avoid such issues, the following iterative segmentation refinement procedure may be applied)

Claims 4-5, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. Pub. No. 20200314435 A1), in view of Chou (U.S. Pub. No. 20170347122 A1), further in view of Vosoughi (U.S. Pub. No. 20210067805 A1) and Zhang (U.S. Pub. No. 20200413096 A1).

Regarding to claim 4, 10 and 15:

4. Tourapis teach the method of claim 1, Tourapis do not explicitly teach wherein the adjacent slice is one of the left slice of the slice, the right slice of the slice, the top slice of first slice, the bottom slice of the slice, a front slice of the slice and a back slice of the slice.

However Zhang teach wherein the adjacent slice is one of the left slice of the slice, the right slice of the slice, the top slice of first slice, the bottom slice of the slice, a front slice of the slice and a back slice of the slice. (Zhang TABLE 11 [0076] the geometry, which is the 3D coordinates of the point clouds, is coded by octree partition. The attributes are then compressed based on reconstructed geometry using prediction and lifting techniques. [0078] Evenly partitioning of a 3D cube would generate eight sub-cubes, which is known as the octree (OT) partition in point cloud compression (PCC). The OT partition resembles a binary-tree (BT) partition in one-dimensional and a quadtree (QT) partition in two-dimensional space. The OT partition is illustrated in FIG. 5, where a 3D cube (501) in solid line is partitioned into eight smaller equal-sized cubes in dashed line. [0165] Parameters can be defined for specifying certain conditions of implicit QT and BT partitions. These parameters can be either fixed for encoder and decoder (taking a locally preconfigured value, such as a default value), or they can be signaled at a header of the bitstream to enable sequence-level or slice-level optimizations. Embodiments C-G are described below to shown how parameters useful for defining conditions of implicit QT and BT partitions are signaled or configured)



Regarding to claim 5 and 11:

5. Tourapis teach the method of claim 4, wherein the merging and the splitting are performed (Tourapis [0333] when a patch generates many unnecessary pixels, it can be separated into more than one patch to reduce the total number of unnecessary pixels. The decision of separating the patches could be based on the number of redundant points introduced by keeping a partition as merged, by the distortion such points could introduce, or based on other conditions that may be specified by a system or user, including rate distortion criteria) based on a data structure (Tourapis [0517] Also, the simple scheme for the auxiliary metadata structure includes a procedure for evaluating respective blocks of the 2D video images to determine what patches/patch bounding boxes encompass the respective blocks of the 2D video image) to represent an adjacency between the slices, (Tourapis [0138] 1. First, a cluster-based adjacency graph with a number of neighbors R′ is built, while considering as neighbors only 

Tourapis do not explicitly teach the data structure is tree-based data structure or list-based data structure.

However Zhang teach the data structure is tree-based data structure or list-based data structure. (Zhang [0038] Point cloud data (or point cloud) is used to represent a three-dimensional (3D) scene or object in some emerging applications such as immersive virtual reality (VR)/augmented reality (AR)/mixed reality (MR), automotive/robotic navigation, medical imaging, and the like. A point cloud can include a collection of individual 3D points. Each point is associated with a set of 3D coordinates indicating a 3D position of the respective point and a number of other attributes such as color, surface normal, opaque, reflectance, etc. In various embodiments, input point cloud data can be quantized and subsequently organized into a 3D grid of cubic voxels that can be described using an octree data structure)

Allowable subject matter

Regarding to claim 2, 8 and 15:

Claims 2, 8 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482